Title: To Thomas Jefferson from Cornelius Coningham, 10 November 1801
From: Coningham, Cornelius
To: Jefferson, Thomas


Sir
City of Washington Nov. 10th. 1801.
Having rented a Brewery in Alexandria about two years ago, and having entrusted an English-Man with the superintendance of it; I unfortunately, thro’ his conduct, sunk almost the whole of my active stock: Since that time, I have not been able to carry on my business to any advantage.
But can I despair under an administration I have ardently wished for? I have been long opposed, almost alone, to the Demagogues who led the City, and from whom I also suffered, not only personal abuse, but by introducing beer from other places in opposition to mine.  Now the political current is changed. I have it not in my power to take advantage of it unless I get some assistance.  I therefore address you as a man of feeling, not as President of the United States; and should you think it reasonable for the Government to lend me fifteen hundred dollars, I will secure it by a Mortgage on my property which is worth double that sum. With this assistance I could free myself from the debts I owe in a short time, & be enabled to pursue my business to some advantage, hoping for a favourable answer I am Sir with the greatest regard
Your obedient Servant
Corn. Coningham
